Citation Nr: 0843952	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a scar of the right anterior thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a scar of the right 
anterior thigh.

The Board remanded the claim in June 2007 for additional 
development.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has an additional 
disability due to a scar on his right thigh which was caused 
by surgical treatment provided at the New Orleans VA Medical 
Center in January 2003, or that VA's actions constituted 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or that the veteran 
has an additional disability which was the result of an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a scar of the right 
anterior thigh, which resulted from surgical treatment at the 
VA Medical Center in New Orleans, Louisiana in January 2003 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.154, 3.361 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in August 2003 and July 
2007; a rating decision in February 2004; and a statement of 
the case in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in May 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The veteran wrote in July 2007 that he had no 
additional evidence.  The Board finds that the evidence of 
record, presents sufficient competent medical evidence to 
decide the claim because medical questions presented are 
adequately addressed for the Board's adjudication herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran filed a claim in June 2003 for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
scar of the right anterior thigh.  

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

The law requires that the claimed additional disability be 
caused by VA hospital care, medical or surgical treatment, or 
examination, and further requires that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008); 69 Fed. Reg. 
46,426 (August 3, 2004).

The veteran claims that he has an extensive scar on his right 
leg that is painful and disfiguring due to infection for 
which he had surgery at a VA hospital.  The veteran submitted 
photographs of the scar.  

VA treatment records show that the veteran presented to the 
emergency room on January 17, 2003, at the New Orleans VA 
Medical Center with complaints of an abscess on his right 
thigh which he said he had been dealing with for three to 
four weeks.  He had given himself a B12 injection in his 
right thigh after which an abscess began to form.  He had put 
on hot compresses daily.  The abscess had been extending, had 
come to a head, and had been draining spontaneously for 
several days.  He had intermittent fever and chills.  He had 
seen a private doctor who told him he should be hospitalized, 
have an incision and drainage (I&D) of the abscess, and 
receive intravenous antibiotics.  

In the emergency room, general surgery noted a lot of 
drainage noted.  Subsequently, an I&D was performed.  A lot 
of pus was noted and the incision site was packed with gauze 
and dressing was applied to the site.  Intravenous 
antibiotics were started.  The veteran reported relief after 
I&D of the abscess.  He was cleaned up and the bed was 
changed.  The veteran was then admitted to the hospital.  

The report of the January 19, 2003, surgery shows that the 
veteran had oozing and drainage from an abscess at the site 
of an injection in his right anterior thigh.  In the 
emergency room, two small, approximately 1 centimeter 
incisions were made overlying the cavity with approximately 
85 cubic centimeters of pus returned.  Upon reexamination the 
next morning after the veteran's admission, there was still a 
significant area of induration and a significant amount of 
drainage coming out of thee two small holes.  He was taken to 
the operating room for incision and drainage with a much 
larger incision to enable adequate drainage and comfortable 
packing.  It was noted that the veteran had been informed of 
the risks, benefits, and therapeutic alternatives of the 
procedure, and had given consent to proceed.  

The two small incisions were connected straight through the 
skin bridge and the incision carried down to the abscess 
cavity.  This area was opened and upon further palpation, it 
was found that there was a significant large area of cavity 
extending both cephalad and caudad.  The skin overlying the 
areas was opened and in total approximately a 20 to 25 
centimeter incision was made in the right anterior thigh.  
This resulted in a Z shape in order to include the two prior 
counter incisions performed in the emergency room.  The 
abscess cavity was then appropriately exposed and was 
evacuated of any residual pus and hematoma.  The area was 
washed out and packed with one dry Kerlix.  Two days later, 
the wound had good granulation tissue.  There were no signs 
of infection and no purulence was noted.  

After several days, the veteran was discharged.  Check-ups of 
his wound site showed the wound was healing well and there 
were no signs of infection.  The discharge summary noted the 
veteran remained afebrile while on the floor and the dressing 
was changed twice daily wet to dry.  His condition at 
discharge was a healing open right thigh wound. 

The veteran was seen for wound checks from the end of January 
to the end of April in 2003.  On each visit, the veteran had 
no complaints, the wound was healing well with good 
granulation tissue, and there was no drainage or sign of 
infection.  The scar was contracting nicely.  The veteran was 
compliant with twice daily dressing changes.  At two visits, 
it was noted that the veteran denied fever, chills, nausea, 
vomiting, and discharge.  In late March 2003 the veteran had 
no complaints but thought the incision was too large.  The 
physician observed that the wound looked good and was healing 
well with good granulation tissue.  In late April 2003, it 
was noted that the wound had closed.  There was no drainage 
from his wound and no area was open.  

At an outpatient visit for another disability in mid-March 
2003, the veteran reported he was still getting the leg wound 
to heal.  He stated it was coming along better.  He was 
focusing a lot on his leg wound but encouraged that it was 
healing well.  

A private medical record in August 2003 indicates the veteran 
went for a discussion regarding the VA treatment which left 
him with a scar the appearance of which was uncomfortable 
emotionally to him.  He claimed a decrease of strength in the 
right thigh.  Options for further evaluation and treatment 
were discussed but the veteran declined to make appointments.  
No functional examination was done of the right thigh.  The 
private physician noted the wound was closed and a 
significant scar was present.  

A private plastic surgeon wrote in April 2004 that he had 
examined the veteran who had a very widened and hypertrophic 
scar on the anterior right thigh.  The veteran related that 
he had a cyst removed several years earlier and now had an 
unsightly scar which had bothered him for over a year.  The 
physician noted the intent to revise the scar to a more 
attractive state.  

In August 2004 a private plastic surgeon wrote that a scar on 
the veteran's right thigh had been revised in May 2004.  The 
scar was due to a benign tumor which was excised previously.  
It was his medical opinion that the scar revision was 
medically necessary.  

On VA examination in October 2004 for another disability, it 
was noted that the veteran had no restriction of activities.  
He had no motor problem.  On examination, his motor strength 
was 5/5 in the bilateral lower extremities.  His reflexes 
were normal.  His gait was normal.  

The veteran testified at a RO hearing in April 2005.  He 
described the surgical treatment in the emergency room and 
the following surgical procedure in the operating room.  He 
related his treatment and had heard that he was about to lose 
his leg.  At discharge he was to have follow-up every two 
weeks due to his diabetic condition.  His leg was doing all 
right.  He described some unpleasant situations he 
encountered at his visits.  After a while, he complained that 
his leg started having an odor to it.  But he had papers 
stating that he did not have any infections.  He demonstrated 
the scar but noted it was not the original scar as the scar 
had been revised.  He stated that a letter from the private 
doctor stated in his opinion the surgery that was done by the 
VA was never really required.  It could have been done 
another way.  The veteran's representative described the scar 
as extensive and noted that prior to the revision there was 
approximately an inch and half indentation in the veteran's 
leg.  The veteran testified that at the time of the surgery, 
he had a limp and since the surgery he started walking better 
than he had walked before the surgery.  As he had earlier 
stated, he could have lost his leg.  

A response from the VA Southeastern Louisiana Veterans Health 
Care System/Foster Operations Center received in March 2008 
indicated that their records showed the veteran did not have 
records for the surgical procedure for January 17, 2003.

Signed consents for surgery signed January 18, 2003, and for 
anesthesiology signed on January 19, 2003, are contained in 
the claims file.  The consent form for the general surgery 
for an I&D of the right thigh noted that a disfiguring scar 
is a risk generally associated with any 
surgery/procedure/treatment.  

Based on review of the claims file, the Board finds that 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is not shown.

Although a consent form is not available for the bedside 
procedure of an I&D performed in the emergency room, the 
small incisions made at that time were subsequently 
incorporated into a larger incision during surgical treatment 
in an operating room which resulted in a larger scar and the 
larger scar is the one for which the veteran seeks 
compensation under 38 U.S.C.A. § 1151.  A signed consent form 
for the latter surgery performed on January 19, 2003, is 
contained in the claims file.  The Board acknowledges that 
the veteran's surgical treatment for an abscess in January 
2003 left a scar shown as disfiguring and extensive by the 
evidence and the photographs submitted by the veteran.  
However, as noted in the surgical consent signed by the 
veteran prior to the January 19, 2003 surgery, a disfiguring 
scar is a risk generally associated with any surgery.  Thus, 
the veteran had informed consent as shown by his signature on 
the surgical consent form signed on January 18, 2003.  
Accordingly, the Board finds that the evidence shows that a 
disfiguring scar does not reflect a lack of appropriate care 
and was a reasonably foreseeable event.

The evidence does not show additional disability due to the 
surgery.  Although the veteran complained of pain at the time 
he filed his claim, the VA outpatient treatment records post 
surgery show that the veteran had no complaints.  Further, at 
his April 2005 RO hearing he did not express complaints of 
pain.  His testimony seems to indicate that he had been told 
that without the surgery he could have lost his leg.  He 
testified that after the surgery, he walked better than he 
did before the surgery.  When the veteran sought revision of 
his scar, his request was based on the unsightliness of the 
scar which bothered him.  He sought revision of the scar to a 
more attractive state.  Although in an August 2004 statement 
a private plastic surgeon opined that the scar revision was 
medically necessary, there is no opinion as to the VA 
treatment provided in January 2003 for an abscess of the 
right thigh.  

The VA treatment records show that the veteran had an 
infection in his right thigh when he was admitted to the VA 
hospital in January 2003 and after surgical treatment, there 
was no infection.  Post-operative wound checks showed no 
complaints.  The wound was healing well and there was no 
infection.  After several months, the wound had closed and 
there was no drainage from the wound.  Although when he saw a 
private medical provider in August 2003 he claimed a decrease 
of strength in the right thigh, at that appointment no 
clinical findings were made.  The VA treatment records do not 
show that the scar caused additional disability, as on 
examination in October 2004, his motor strength of the right 
leg was 5/5, his reflexes were normal and his gait was 
normal.  Thus, additional disability due to the scar or 
surgery is not shown.

Finally, the Board concludes that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on VA's part in furnishing medical 
treatment, and there was no evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  The following morning after 
the I&D on January 17, 2003, based on a significant area of 
induration and a significant amount of drainage, the decision 
was made for another I&D with a larger incision to enable 
adequate drainage and comfortable packing.  During surgery, 
it was found that there was a significant area of cavity 
extending both towards the veteran's head and towards his 
feet and the skin incision was extended the length of the 
abscess.  Immediately after the January 19, 2003, surgery, 
the veteran was not found to have any significant 
complications.  During his hospitalization, the wound was 
healing well.  Prior to discharge, the veteran was educated 
on dressing changes, the equipment needed, and the frequency.  
The follow-up appointments noted that the veteran was 
compliant with the dressing changes.  There is no competent 
medical opinion of record demonstrating any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on VA's part in furnishing medical 
treatment, and there is no competent evidence of record that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.

The weight of the credible evidence demonstrates that the 
veteran's disfiguring scar is not an additional disability 
and was a reasonably foreseeable consequence of a surgical 
procedure.  The weight of the credible evidence further shows 
that the scar was not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
on VA's part in furnishing medical treatment.  Therefore, the 
Board finds that compensation for benefits for the scar on 
the right thigh under 38 U.S.C.A. § 1151 is not warranted.  
The Board finds that the preponderance of the evidence is 
against this claim and the benefit of the doubt doctrine is 
not for application.  Thus, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a scar of the right anterior thigh is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


